                                   UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                           AT KNOXVILLE



OLE SMOKY DISTILLERY, LLC,                                  )
                                                            )
                 Plaintiff,                                 )
                                                            )
v.                                                          )                No. 3:19-CV-178
                                                            )
KING DISTILLING CO., LLC,                                   )
                                                            )
                 Defendant.                                 )

                                                   ORDER

          This matter is before the Court to consider the Report and Recommendation of the United States

Magistrate Judge Debra C. Poplin dated December 30, 2019, [Doc. 24].                     In that Report and

Recommendation, the Magistrate Judge recommends that Plaintiff Ole Smoky Distillery, LLC’s (“Ole

Smoky Distillery”) motion to for entry of default judgment, [Doc. 12], be denied as moot, Defendant King

Distilling Company, LLC’s (“King Distilling”) motion to set aside entry of default, [Doc. 13], be granted,

and Defendant’s motion to Stay, [Doc. 18], be denied as moot. Defendant has timely objected to the Report

and Recommendation. [Doc. 25]. Also before the Court are Defendant’s motion for an extension of time

to file a reply, [Doc. 27], and Plaintiff’s motion to strike the reply to the response, [Doc. 29]. The matters

are now ripe for review.

     I.      Background

     The facts in this case are fully set forth in the Report and Recommendation. [See generally Doc. 24].

     Defendant objects specifically to Part III, 4., titled “Costs”, of the Report and Recommendation, which

sanctions Defendant and awards Plaintiff reasonable attorney’s fees and costs. Fed. R. Civ. P. 72; [Doc.

25]. In the December 2019 Report and Recommendation, the Magistrate Judge recommended this Court

set aside the entry of default against Defendant, noting the strong policy in favor of deciding cases on their

merits. [Doc. 24 at 13]. The Magistrate Judge further recommended that Defendant should pay for

Plaintiff’s costs and fees incurred in the filing of Plaintiff’s application for default, Plaintiff’s Motion for

                                                       1
Default Judgment, and the filing related to Defendant’s motion to set aside entry of default and motion to

stay. [Id. at 15]. Relying on Shepard Claims Serv., Inc. v. William Darrah & Assocs., 796 F.2d 190 (6th

Cir.1986), and Tubbs v. ABC Prof’l Tree Serv. Inc., No. 3:14-CV-0783, 2015 WL 3511219 (M.D. Tenn.

June 4, 2015), the Magistrate Judge reasoned that Defendant’s “conduct does warrant some sanction

because Defendant’s actions in this case needlessly increased Plaintiff’s costs.” [Id. at 14].

    II.       Analysis

    The Federal Magistrates Act requires a district court to conduct a de novo review only of those portions

of the Report and Recommendation to which the parties object. 28 U.S.C. § 636(b)(1); see also United

States v. Raddatz, 447 U.S. 667 (1980). This de novo review requires the court to re-examine all the

relevant evidence previously reviewed by the magistrate judge to determine whether the recommendation

should be accepted, rejected, or modified in whole or in part. 28 U.S.C. § 636(b)(1). The district court

may “accept, reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” Id.

    Defendant challenges only the Magistrate Judge’s conclusion with respect to the requirement that

Defendant pay Plaintiff’s attorney’s fees and costs associated with the default judgment proceedings. [See

Docs. 24 at 13-15; 25].       Defendant “submits that the sanction recommended in the Report [and

Recommendation] is overly harsh, unjustified, and disproportionate under the circumstances of this case,

and that adherence to the same would unfairly and without good reason reward a party who chose to pay

its attorney to unsuccessfully contest an otherwise meritorious motion.” [Doc. 25 at 1]. Defendant argues

the Magistrate Judge relied on the “outlier” Tubbs opinion, which was “improperly invoked as authority in

this case” when the Court imposed the monetary sanction. [Id. at 3]. Further, Defendant argues the

decisions relied on in the Report and Recommendation “involved relatively egregious misconduct on the

part of the Rule 55(c) movant unlike that of the Defendant in the present case.” [Id. at 7].

    In this case, if the entry of default is set aside under Federal Rule of Civil Procedure 55(c), Plaintiff has

asked the Court for reimbursement of attorney’s fees and costs incurred in relation to the default

proceedings. Setting aside an entry of default “does not preclude the district court from assessing or

                                                       2
determining some appropriate penalty or sanction against the defendant or his counsel for the delay

occasioned by [] careless and inexcusable conduct.” Shepard Claims Serv., Inc., 796 F.2d at 195. See also

Guyot v. Ramsey, No. 14-cv-13541, 2015 WL 871081, at *12-13 (E.D. Mich. Feb. 27, 2015); J & J Sports

Prods., Inc. v. Cloud Nine Hookah Lounge, Inc., No. 14-12238, 2014 WL 5800100, at *4 (E.D. Mich. Nov.

7, 2014); Arch Wood Prot., Inc. v. FlamedXX, No. 1:10-CV-282, 2012 WL 1071137, at *6 (E.D. Tenn.

Mar. 29, 2012); Winslow v. Kalamazoo Pub. Sch., No. 1:07-CV-65, 2007 WL 1701796 (W.D. Mich. June

11, 2007). The Court is persuaded that Defendant’s careless conduct warrants the imposition of the fees

and costs. Defendant was aware of this lawsuit in May, 2019, but even months later, Defendant had not

yet established a process for handling a response to the lawsuit. [See Docs. 4; 14 ¶¶ 7-9]. Defendant’s

conduct caused unnecessary delay in the proceedings and overall increased litigation costs to both parties.

    Taking the record as a whole into consideration, Defendant’s conduct rises to the level of “careless and

inexcusable” behavior warranting the Court to impose the payment of attorney’s fees. See Shepard Claims

Serv., Inc., 796 F.2d at 195. Accordingly, the Court OVERRULES Defendant’s objection to the Magistrate

Judge Report and Recommendation related to the payment of Plaintiff’s costs and fees associated with

default judgment.

    III.    Conclusion

    King Distilling’s motion for extension of time to file a reply, [Doc. 27], is GRANTED; Ole Smoky

Distillery’s motion to strike the reply, [Doc. 29], is DENIED.

    King Distilling’s objections, [Doc. 25], to the Report and Recommendation of the United States

Magistrate Judge are OVERRULED. After consideration of the record as a whole and after careful

consideration of the Report and Recommendation, and for the reasons set out in that Report and

Recommendation which are incorporated by reference herein, it is hereby ORDERED that this Report and

Recommendation is ADOPTED and APPROVED, [Doc. 24], and that King Distilling’s Motion to Set

Aside Default Judgment is, [Doc. 13] is GRANTED on the condition that King Distilling pay Ole Smoky

Distillery’s reasonable attorney’s fees and expenses incurred in the filing of its application for a default,

Motion for Default Judgment, and the filing related to the Motion to Set Aside Entry of Default and Motion

                                                     3
to Stay. Because Magistrate Judge Poplin has already familiarized herself with the case in considerable

detail, the Court will REFER to her the determination of the proper amount of attorney’s fees and costs

King Distilling must pay to Ole Smoky Distillery. 28 U.S.C. § 636(b)(3).

   Ole Smoky Distillery’s Motion for Entry of Default Judgment, [Doc. 12], and King Distilling’s Motion

to Stay, [Doc. 18], are DENIED AS MOOT.

   It is ordered that King Distilling file its answer within fourteen (14) days of the date of this order.

       So ordered.

       ENTER:


                                                                        s/J. RONNIE GREER
                                                                   UNITED STATES DISTRICT JUDGE




                                                      4
